Per Curiam.

The representations of plaintiff Adriance as to the condition of the water pipes and arrangements connected therewith, to prevent leakage, were independent of the lease itself and binding. The damages incurred in that behalf should have been allowed in the court below. Even had that been done, *818the plaintiffs were entitled to a judgment for the balance of their claim and interest, which should have been awarded to them, instead of a judgment for defendant as ordered.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.